Citation Nr: 1506134	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been submitted to reopen the claim for service connection for hypertension, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a back disability, to include as secondary to the service-connected for status post left inguinal hernia repair.

3. Entitlement to a rating in excess of 10 percent for residuals of right clavicular fracture.

4. Entitlement to a rating in excess of 50 percent for PTSD.

5. Entitlement to a rating in excess of 10 percent for status post left inguinal hernia repair.

6. Entitlement to a compensable rating for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

D. Casula, Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from January 1974 to January 1978 and from October 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals, right clavicular fracture, and assigned a 10 percent rating, effective June 1, 2002.  This matter further comes before the Board from a June 2013 RO rating decision which denied service connection for a back disability; granted service connection for PTSD and assigned a 50 percent rating, effective April 8, 2011; granted service connection for bilateral hearing loss and assigned a 0 percent rating; and denied a compensable rating for status post left inguinal hernia repair.  By rating decision dated in July 2013, the RO granted a 10 percent rating for status post left inguinal hernia repair, effective July 25, 2012.  In August 2013, the Veteran submitted a document indicating he was seeking a higher rating for the service-connected status post left inguinal hernia repair.  Thus, that issue is still before the Board.  

The record reflects that by June 2010 rating decision, the RO granted service connection for residuals, left shoulder strain, with acromial-clavicular separation and ossification of joint tendon, and assigned a 10 percent rating, effective May 12, 2003.  The Veteran filed a notice of disagreement, and a statement of the case (SOC) was issued in April 2013.  He failed, however, to perfect an appeal of the rating assigned for the service-connected residuals, left shoulder strain, by filing a substantive appeal (VA Form 9).  While the Veteran did file a VA Form 9 in July 2013, he referred to "injury to clavicle", which pertains to the service-connected right shoulder disability.  Thus, a claim for a higher rating for the service-connected left shoulder strain is not before the Board.  

The Board also notes that in a substantive appeal (VA Form 9) dated July 19, 2013, pertaining to the claim for a rating in excess of 10 percent for residuals of right clavicular fracture, the Veteran indicated he wanted a Board hearing by videoconference.  In another substantive appeal dated July 30, 2013, pertaining to the claim for service connection for a back disability and the claims for higher ratings for PTSD, status post left inguinal hernia repair, and for bilateral hearing loss, the Veteran indicated he wanted a Board hearing by videoconference.  Subsequently, he submitted another VA Form 9 dated in February 2014, indicating he did not want a Board hearing.  The issues listed in that VA Form 9 include the claim for service connection for a back disability and the claims for higher ratings for PTSD, status post left inguinal hernia repair, residuals of right clavicular fracture, and for bilateral hearing loss.  Accordingly, the Board finds that his hearing request has been withdrawn. 

The record reflects that the Veteran was initially represented in prior claims by an attorney, P.P.  In a letter dated in May 2011, the Veteran advised the RO to remove P.P. as his representative; he reiterated this desire in August 2014.  No new representative has been appointed. 

The Board notes that by August 2014 RO rating decision, a TDIU rating was granted, effective February 2, 2014, and service connection for hypertension was denied.  The Veteran filed a timely notice of disagreement with the denial of service connection for hypertension.  Although the Veteran expressed his disagreement with the denial of the claim for service connection for hypertension, an SOC has yet to be issued on that issue.  Thus, that issue must be remanded for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Also, because a claim for service connection for hypertension was finally denied by the Board decision dated in March 2009, the issue on appeal is as stated on the first page.  

REMAND

The Board notes that there are several matters that must be addressed prior to the Board rendering a decision in this matter. First, the record reflects that in August 2014, the Veteran advised that he was receiving disability benefits from the Social Security Administration (SSA), and submitted a letter from the SSA confirming he was entitled to monthly disability benefits.  To date, records associated with these benefits have not been requested from SSA.  As such records could be relevant to his appeal, on remand a request should be made for any such records from the SSA.

Further, as noted above, the Veteran expressed disagreement with the August 2014 rating decision which denied service connection for hypertension.   As an SOC has yet to be issued, the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension must be remanded so that an SOC may be issued and the Veteran has the opportunity to perfect the appeal.  Manlincon v. West, supra. 

Additionally, the Veteran has essentially contended, most recently in February 2014 substantive appeal, that his PTSD, hernia, bilateral hearing loss, and right clavicle disability have all worsened and are more severe than currently rated.  He has also submitted lay statements regarding the severity of symptoms, and indicated he was treated in April 2014 by a VA doctor at Fresno for "severe PTSD".  The record reflects that his last VA examination to assess the severity of his PTSD was in January 2013, and that his last VA examinations to assess the severity of his hernia, bilateral hearing loss, and right clavicle disability were in March 2012.  

The mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Given the foregoing, as well as his claim in February 2014 that his service-connected disability rendered him unemployable, and the subsequent grant of a TDIU rating, new examinations should be provided.  Additionally, updated VA treatment records regarding any pertinent treatment should be obtained.

With regard to the claim for service connection for a back disability, the Veteran essentially contends he has continuous low back pain as a result of a spinal tap he underwent in service in conjunction with his hernia surgery in November 1977.  Service treatment records show that he underwent a left inguinal hernioplasty in November 1977, however, there is no notation of a spinal tap.  In support of his claim, the Veteran submitted a letter dated in October 2013, from a private chiropractor, Dr. Evans, who indicated that when the Veteran was in the service he was diagnosed with a hernia and "the doctors at that time did a spinal tap on him which resulted in a great deal of pain in his lower back".  Dr. Evans indicated that to date the Veteran still experiences intermittent severe pain and constant soreness, described the Veteran's spine symptoms, and opined that although further diagnostic testing might be necessary, the Veteran's "condition is due to degenerative changes in his spine."

Based on the foregoing, further development is needed to address the claim for service connection for a back disability.  Because the medical evidence is unclear as to the nature and probable etiology of any current back disorder, the Board finds that, pursuant to VA's duty to assist a veteran, a VA examination is necessary to decide this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the Veteran's disability "may" be associated with service is a low threshold.  Id.  In the VA examiner report, the examiner must note and discuss the Veteran's report of having low back symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder any and all records from the SSA for the Veteran - to include any records regarding any claim made by him and any medical records that were relied upon to make any decision.  A negative reply should be requested.

2. The Veteran and his representative should be provided an SOC on the issue of whether new and material evidence has been submitted to reopen the claim for service connection for hypertension.  If, and only if, a substantive appeal is filed, this issue should be returned to the Board for appellate review. 

3. Obtain complete and current VA treatment records, dated from July 2013 to the present, pertaining to any treatment the Veteran has received for his back, PTSD, bilateral hearing loss, residuals of right clavicle fracture, and status post inguinal hernia repair, and associate any such records with the claims folder.  A negative reply should be requested.

4. Schedule the Veteran for an appropriate VA examination to determine the nature and probable etiology of any current low back disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination, and the examiner should note that such review was accomplished.  

The examiner should opine as to whether it is at least as likely as not (i.e., to a 50-50 or greater degree of probability) that any current low back disorder had an onset in or is causally related to the Veteran's service, to include his report of undergoing a spinal tap in conjunction with hernia surgery.  In offering any opinion(s), the examiner must acknowledge and discuss the competent lay evidence regarding the Veteran's low back symptoms he has reported experiencing since service.  

The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and the examiner should clearly and specifically so specify, along with an explanation as to why that is so.

5. Schedule the Veteran for appropriate VA examinations to determine the current severity of his status post left inguinal hernia repair, residuals of right clavicular fracture, PTSD, and bilateral hearing loss.  The claims folder must be made available to the examiner(s), and the examiner(s) must note that such a review was accomplished.  All studies deemed appropriate in the examiner's medical opinion should be performed, and all findings should be set forth in detail.

6. Thereafter, the claims must be readjudicated.  If any decision remains denied, the Veteran and his representative must be provided with an appropriate SSOC, and opportunity to respond, and the case must then be returned to the Board if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




